DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2020 has been entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, and 9-14 of copending Application No. 15/528,578 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims of this examined application and the copending application referring to the same claimed apparatus with the following claimed key features:
-folding device;

-gluing device;
-correction device;
-inserted element between the flaps;
-fixing means;
-both the fixing and correction devices configured to advance in the longitudinal direction at the same speed at the blank during the longitudinal travel of the boom;
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marysse (FR-2721301) in view of Mandel et al. (U.S. Patent No. 6,024,682).
Regarding claim 5: Marysse discloses a device for correcting the position of a blank (16) in a folder-gluer, for a substantially flat blank (16) having a right-hand edge, a left-hand edge, a front edge, a rear edge, a right-hand longitudinal crease and a left-hand longitudinal crease (Fig. 2), the 30right-hand longitudinal crease and the left-hand longitudinal crease delimiting, with the right-hand edge and the left-hand edge, at least three flaps including a right-hand flap, a left-hand flap, and a central flap, see for example (Figs. 2 & 9; shown crease lines and flaps);
the device comprising: a device configured and operable for folding the right-hand flap and the left-hand flap (Figs. 1, 5, 6, & 8; via arms 38 & 43 with suction cups 40s), { 02078731.1}-17- a vacuum applying device located and configured for fixing the central flap (Figs. 9; via suction cups 40 positioned under the central flaps and/or the lower supporting conveyors 30 and wedges 26), and that is configured to apply vacuum- 5induced negative pressure to the lower face of the central flap of the blank (via suction cups 40), a glue applicator configured to apply glue to one of a zone of the right-hand flap adjacent to the right-hand edge and to a zone of the left-hand flap adjacent to the left- hand edge, such that the glue is present in an overlapping portion between the right- hand flap and the left-hand flap, (Fig. 1; via gluing station 27; abstract “gluing station (27)”), a correction device configured 10for correcting the position of at least one of the left-hand flap and the right-hand flap and the gap (Figs. 1, 3, & 4, via wedges 32); a presser device configured to create a pressing contact between the right-hand flap and the left-hand flap in the overlapping portion, see for example (Fig. 9; positions 5-7; via pressing bar 37);  
Marysse does not disclose an edge checker configured to check, after the folding  a relative positions of a folded flaps of the folded blank, configured to detect at least one of paralleling fault and a gap between the right-hand edge and the left hand edge of the folded and glued flaps of the blank.  However, Mandel discloses similar folding device with the use of an 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Marysse’s device by having an edge checker configured to check, after the folding  a relative positions of a folded flaps of the folded blank, configured to detect at least one of paralleling fault and a gap between the right-hand edge and the left hand edge of the folded and glued flaps of the blank, as suggested by Mandel, in order to automatically adjust the fold position almost anywhere along a sheet, for various sizes as desired (column 2, lines 9-13).

    PNG
    media_image1.png
    446
    795
    media_image1.png
    Greyscale



 	Regarding claim 14: .Marysse discloses that the correction device and the fixing device are also configured to advance in the longitudinal direction at the same speed as the blank during the longitudinal travel (Figs. 1, 9, and 10; via the correction device 32 along with the fixing device 31 and conveyor 26, move with the same speed as the blank);

Claims 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marysse (FR-2721301) in view of Mandel et al. (U.S. Patent No. 6,024,682) and further in view of Randle (U.S. Patent No. 3,797,371).
Regarding claim 10: Marysse in view of Mandel do not disclose the use of an element to be inserted between the right-hand flap and the left-hand flap before folding of same, and that can be withdrawn following correction.  However, Randle discloses similar folder device with the use of element to be inserted between the flaps before folding and withdrawn afterward, see for example (Figs. 3 & 4; via strips 15 & 16 between the to be folded flaps);
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Marysse’s device by having elements to be positioned and inserted between the flaps, as suggested by Randle, in order to improve and maintain control of the box blank during folding action and eliminate false creasing of the panel during folding (column 2, lines 15-30);
Regarding claim 12: Marysse does not disclose the fixing device to include at least one 10boom fitted with nozzles that are oriented upwards nor that that are configured to create a 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Marysse’s device by having boom with vacuum nozzles, as suggested by Randle, in order to improve and maintain control of the box blank during folding action and eliminate false creasing of the panel during folding (column 2, lines 15-30);
Regarding claim 13: Randle discloses that the boom (35) is assembled on a linear motor (inherently the vacuum boom with vacuum pump 37 connected to a motor) accompanying the blank along the travel of the bank (via nozzles 34 positioned and accompanying the blank form underneath), and in which the vacuum is activated if a correction is to be made (via vacuum pump 36).
Response to Arguments
Applicant’s arguments with respect to claims 5 and 10-14 have been considered but are moot because the arguments do not apply to the combination of the references as being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of the cited arts of U.S. Pat. Nos. 4834696, 4614512, 4319878, 4012996, 5683338, 7569007, and 6024682 teach similar folding mechanism of the end flaps of the sheet to overlap each other’s, while being capable of adjusting the folding line position.
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731